UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2013 Commission File Number 000-50112 RepliCel Life Sciences Inc. (Translation of registrant’s name into English) Suite 2020 – 401 West Georgia Street, Vancouver, British ColumbiaV6B 5A1 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-F[X]Form 40-F[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) [] Note:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. REPLICEL LIFE SCIENCES INC. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (unaudited) For the three months ended March 31, 2013 (stated in Canadian Dollars) REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Financial Position (Stated in Canadian Dollars) (Unaudited) Notes March 31, 2013 December 31, 2012 Assets Current assets Cash and cash equivalents $ $ Sales taxes recoverable Prepaid expenses and deposits Non-current assets Equipment 6 Total assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities 8 $ $ Non-current liabilities Warrants denominated in a foreign currency 7 g Total liabilities Shareholders’ equity (capital deficit) Common shares 7 Share subscriptions 7 Contributed surplus 7 Accumulated deficit ) ) Total shareholders’ equity (capital deficit) ) Total liabilities and shareholders’ equity (capital deficit) $ $ The accompanying notes form an integral part of these condensed consolidated interim financial statements. Approved on behalf of the Board: /s/“David Hall” /s/“Peter Jensen” Director Director REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Comprehensive Loss For the three months ended (Stated in Canadian Dollars) (Unaudited) March 31, 2013 March 31, 2012 Clinicalexpenses Clinical trial costs (Note 8) $ $ Research expenses Consulting fees (Note 8) Intellectual property costs General and administrative expenses Accounting and audit fees Depreciation (Note 6) Consulting fees Insurance Legal fees Marketing and investor relations Office Salaries (Note 8) Stock-based compensation (Notes 7 and 8) Transfer agent and filing fees Travel and promotion Loss before other items Other items: Change in fair value of warrants denominated in a foreign currency (Note 7g) ) Foreign exchange loss (gain) ) Total comprehensive loss $ $ Basic and diluted loss per share $ ) $ ) Weighted average shares outstanding The accompanying notes form an integral part of these condensed consolidated interim financial statements. REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Cash Flows For the three months ended (Stated in Canadian Dollars) (Unaudited) March 31, 2013 March 31, 2012 Operating activities Comprehensive loss $ ) $ ) Add items not involving cash: Depreciation Stock-based compensation Change in fair value of warrants ) Changes in non-cash working capital balances: Sales taxes recoverable Prepaid expenses and deposits ) ) Accounts payable and accrued liabilities Net cash used in operating activities ) ) Investing activities Purchase of Equipment - ) Net cash used in investing activities - ) Financing activities Subscriptions received Issuance of common shares - Net cash provided by financing activities Increase in cash and cash equivalents during the period Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ The accompanying notes form an integral part of these condensed consolidated interim financial statements. REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Changes in Equity For the three months ended March 31, 2013 and 2012 and the year ended December 31, 2012 (Stated in Canadian Dollars) (Unaudited) Common Stock Share Contributed Accumulated Shares Amount Subscriptions Surplus Deficit Total Balance, January 1, 2013 $ ) $ Stock based compensation – Note 7 - - - Share subscriptions – Note 7b - Net loss for the period - ) ) Balance, March 31, 2013 $ ) $ ) Common Stock Share Contributed Accumulated Shares Amount Subscriptions Surplus Deficit Total Balance, January 1, 2012 $ $
